Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application is a broadening reissue of U.S. Patent 9,815,001 (the ‘001 Patent).  Patent Owner includes new claims that are broader in scope than issued claims 1-20.
Improper Amendment
The amendment filed November 13, 2019 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  
37 CFR 1.173(b)(2) states:
Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
In this case, original claims 1-20 should be identified as “Original.” Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  



Invention of the ‘001 Patent
The ‘001 Patent issued with twenty (20) claims.  The amendment filed November 13, 2019 includes new claims 21-115.  Claims 1-115 are pending in the present reissue.  Independent claims 1, 31, 80 and 107 are representative as follows:
Claim 1. (Original) A method of chemical extraction, comprising: 
introducing a first stream comprising an extractant proximate a plurality of fibers positioned longitudinally within a conduit contactor and extending proximate to one or more collection vessels, wherein the first stream constitutes a phase substantially constrained to exterior surfaces of the fibers; 
introducing a second stream into the conduit contactor proximate to the plurality of fibers, wherein the second stream constitutes a phase flowing in alignment and between the fibers that is in contact with and is substantially immiscible with the first stream, wherein the second stream is a fermentation broth or a waste stream from a fermentation process, and wherein the first stream and the second stream are introduced into the conduit contactor such that the extractant of the first stream interacts with the second stream to extract a fermentation product and/or a fermentation byproduct from the second stream into the first stream; 
receiving the first and second streams in the one or more collection vessels; and 
withdrawing separately the first and second streams from the one or more collection vessels.
31. (New) A method of chemical extraction, comprising: 
introducing a first stream proximate a plurality of fibers positioned longitudinally within a conduit contactor and extending proximate to one or more collection vessels, wherein the first stream constitutes a phase substantially constrained to exterior surfaces of the fibers; 
introducing a second stream into the conduit contactor proximate to the plurality of fibers, wherein the second stream constitutes a phase flowing in alignment and between the fibers that is in contact with and is substantially immiscible with the first stream, wherein one of the first stream and the second stream comprises an extractant and another one of the first stream and the second stream comprises a fermentation broth or a waste stream from a fermentation process, and wherein the first stream and the second stream are introduced into the conduit contactor such that the first stream and the second stream interact to extract a fermentation product and/or a fermentation byproduct from the second stream into the first stream or from the first stream into the second stream; 
receiving the first and second streams in the one or more collection vessels; and 
withdrawing separately the first and second streams from the one or more collection vessels.
80. (New) A method of metal extraction, comprising: 
introducing a first stream proximate a plurality of fibers positioned longitudinally within a conduit contactor and extending proximate to one or more collection vessels, wherein the first stream constitutes a phase substantially constrained to exterior surfaces of the fibers; 
introducing a second stream into the conduit contactor proximate to the plurality of fibers, wherein the second stream constitutes a phase flowing in alignment and between the fibers that is in contact with and is substantially immiscible with the first stream, wherein one of the first stream and the second stream comprises an extractant and another one of the first stream and the second stream comprises a metal element and/or a metal compound, and wherein the first stream and the second stream are introduced into the conduit contactor such that the first stream interacts with the second stream to extract the metal element and/or metal compound from the second stream into the first stream or from the first stream into the second stream; 
receiving the first and second streams in the one or more collection vessels; and 
withdrawing separately the first and second streams from the one or more collection vessels.
107. (New) A method of metalloid extraction, comprising: 
introducing a first stream proximate a plurality of fibers positioned longitudinally within a conduit contactor and extending proximate to one or more collection vessels, wherein the first stream constitutes a phase substantially constrained to exterior surfaces of the fibers; 
introducing a second stream into the conduit contactor proximate to the plurality of fibers, wherein the second stream constitutes a phase flowing in alignment and between the fibers that is in contact with and is substantially immiscible with the first stream, wherein one of the first stream and the second stream comprises an extractant and another one of the first stream and the second stream comprises a metalloid element and/or a metalloid compound, and wherein the first stream and the second stream are introduced into the conduit contactor such that the first stream interacts with the second stream to extract the metalloid element and/or metalloid compound from the second stream into the first stream or from the first stream into the second stream; 
receiving the first and second streams in one or more collection vessels; and 
withdrawing separately the first and second streams from the collection vessels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 30, 45, 54, 64, 98 and 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 26, 30, 45, 54, 64, 98 and 115 recite “wherein the extractant comprises a low melting point salt,” but it is not clear what is meant by “low melting point salt.”  Applicants had referred to col. 9, line 56 to col. 10, line 31 for support, but the specification does not define “low melting point salt.”  For purposes of examination, an ionic liquid (IL) or room temperature ionic liquid (RTIL) will be interpreted to equate to the claimed “low melting point salt.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,468,866. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the ‘866 patent teach the limitation of instant claims 80-115 wherein the first stream in claims 80-115 comprises the extractant.  In other words, the method in claims 1-22 of the ‘866 patent is a species of the instantly claimed method, wherein the first stream comprises the extractant.  For example, the method in claim 1 of ‘866 Patent teaches the method claimed in dependent claim 81 of the present reissue wherein the first stream comprises the extractant. Similarly, claim 19 of the ‘966 patent teaches the limitation of claims 107 and 108 of the reissue, wherein the first steam comprises the extractant.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 80-98 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHOU et al. (US 2014/0299543 A1) in view of CLONTS (US 3,758,404).

ZHOU et al. relates to processes for extracting target metal ions from aqueous solutions using liquid-liquid extraction.  [0002]   ZHOU et al. teach providing a feedstock and contacting 
While ZHOU et al. teaches that the feedstock can be contacted with the RTIL using any apparatus or technique suitable for liquid-liquid extraction [0044], it fails to teach that the liquid-liquid extraction is performed using the claimed steps that require a conduit contactor as disclosed in the present invention.
CLONTS discloses a liquid-liquid mass transfer process and apparatus. (Title)  
CLONTS pertains to liquid-liquid mass transfer between immiscible liquids (Col. 1, lines 27-28), and teaches that excellent results are obtained in transferring a component of one liquid to another between the first and second immiscible liquids by (a) introducing the first liquid into an upstream surface portion of a plurality of fibers extending generally along and secured in a conduit, the fibers filling the cross-sectional area of at least a portion of the length of the conduit and being wetted by the first liquid preferentially to the second liquid, (b) flowing the second liquid through the conduit and past the fibers in a direction from the upstream portion of the fibers toward a downstream end of the fibers thereby dragging a film of the first liquid along the fibers, (c) collecting the liquid leaving the downstream end of the fibers in a gravity separator approximate the downstream end of the fibers, and (d) separately removing the two liquids from the separator.  (Col. 2, lines 16-35)  
CLONTS further teaches that with the fibers being preferentially wetted by the first liquid (sometimes herein called “the constrained phase”), the movement of the second liquid 
It would have been obvious to one having ordinary skill in the art to perform the liquid-liquid extraction of ZHOU et al. using the method and apparatus of CLONTS so as to obtain the benefit of creating a large interfacial boundary with very low energy requirements and eliminate the need of waiting for an emulsion to separate, as taught by CLONTS.  (Col. 2, lines 1-3)  Thus, claims 80-86 would have been obvious.
Regarding claim 89, ZHOU et al. discloses the extraction of transition metals including Al, Cr, Mn, Fe, Co, Ni, among others. [0105]
Regarding claims 88 and 90, ZHOU et al. teaches that solvent extraction plays an important role in recovery and refining of valuable metals from mineral ores including copper, precious metals, uranium and lanthanides, etc. [0003]
Regarding claim 92, ZHOU et al. discloses the extraction of alkaline metals such as Mg and Ca. (Refer to [0105])
Regarding claim 93, ZHOU et al. discloses the extraction of post-transition metal such as Sn.  (Refer to [0015])
Regarding claims 87 and 91, it would have been obvious to one of ordinary skill in the art to use the method of ZHOU et al. in view of CLONTS to extract metal elements and/or metal compounds that comprise a rare earth element or an alkali metal element if these particular metals are found in excessive amounts in the particular stream.  For example, in the case of a waste material stream that will eventually be disposed to a river, removal of excessive metals would be necessary to avoid contamination of the river.
claims 94-98, ZHOU et al. discloses the use of room temperature ionic liquids (RTILs).  [0009]
Regarding claim 103, CLONTS teaches introducing the first stream (via 14) and the second stream (via 20) in a same direction into the conduit contactor.  (Refer to Figure and Col. 3, lines 11-30)

Claims 105 and 106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHOU et al in view of CLONTS as applied to claims 80-98 and 103 above, and further in view of VERACHTERT (US 4,491,565).

ZHOU et al. and CLONTS are relied upon as set forth above.

ZHOU et al. and CLONTS fails to teach that the fibers within the conduit contactor comprise polyfluoroethylene carbon or cotton fibers coated with an acid resistant polymer.
VERACHTERT discloses a liquid-liquid contacting apparatus that includes a mass of fibrous contacting strands suspended in a contacting zone.  (Abstract)  The contacting strands may be made from essentially any material which satisfies several requirements including sufficient tensile strength, the property of being preferentially wetted by one of the liquids fed to the extraction apparatus, and the ability to withstand the conditions and the environment present within the apparatus during operation. (Col. 6, lines 59-65)  The contacting strands may be made from metal and various non-metallic materials including natural and synthetic fibers such as polybutylene, polyethylene, polypropylene, polymerized fluorocarbon, among others.  The surface of the strands may be roughened to vary their wetting characteristics.  (Col. 7, lines 1-9)  
It would have been obvious to one of ordinary skill in the art to have made the strands/fibers in the process of ZHOU et al in view of CLONTS from materials such as metal or various non-metallic materials including natural and synthetic fibers such as polybutylene, polyethylene, 

Claims 1, 10-12, 15-18, 27, 31-33, 46-48 and 55-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLONTS (US 3,758,404) in view of PAN (US 3,989,466).

CLONTS discloses a liquid-liquid mass transfer process and apparatus. (Title)  
CLONTS pertains to liquid-liquid mass transfer between immiscible liquids (Col. 1, lines 27-28), and teaches that excellent results are obtained in transferring a component of one liquid to another between the first and second immiscible liquids by (a) introducing the first liquid into an upstream surface portion of a plurality of fibers extending generally along and secured in a conduit, the fibers filling the cross-sectional area of at least a portion of the length of the conduit and being wetted by the first liquid preferentially to the second liquid, (b) flowing the second liquid through the conduit and past the fibers in a direction from the upstream portion of the fibers toward a downstream end of the fibers thereby dragging a film of the first liquid along the fibers, (c) collecting the liquid leaving the downstream end of the fibers in a gravity separator approximate the downstream end of the fibers, and (d) separately removing the two liquids from the separator.  (Col. 2, lines 16-35)  
CLONTS further teaches that with the fibers being preferentially wetted by the first liquid (sometimes herein called “the constrained phase”), the movement of the second liquid (sometimes herein called “the continuous phase”) through the conduit will cause the first liquid 
CLONTS teaches all the limitations of independent claim 1 and 31, except that it fails to teach that “the second stream is a fermentation broth or a waste stream from a fermentation process.”
PAN also relates to liquid-liquid extraction techniques and discloses an apparatus that includes an extraction column containing a bundle of elongated fibrous strands that are capable of sorbing1 a desired solvent.  The apparatus also includes a separation zone in communication with the second end of the plurality of fibrous strands, means for feeding a first or heavy solvent phase through the bundle of fibrous strands so as to be sorbed by the strands, and subsequently into the separation zone, means for feeding a second or light solvent phase into the separation zone and hence through the annular spaces of the column, around the fibrous strands contained therein, means for recovering the light solvent phase from the first end of the bundle and means for recovering the heavy solvent phase from the separation zone.  (Abstract)  PAN teaches that the fibrous strands employed to form the packing material of the apparatus can take the form of individual fibers, or a bundle or yarns of such fibers.  The reference lists examples of fibrous materials suitable for use include any natural or synthetic fibrous material, and discloses that so-called hollow fibers can also be employed.  (Refer to Col. 10, lines 19-29)
The process of PAN can be used in many different types of extractions such as the extraction of antibiotics and pigments.  For example, the process of PAN can be used for the extraction of penicilins from fermentation broth. (Col. 11, lines 9-20)
claims 1 and 31 would have been obvious.
Regarding claims 46 and 56, providing the extractant in the second stream would have been an obvious alternative since CLONTS teaches an objective of its process is to create a large interfacial boundary that allows a component of one of the two immiscible liquids to be transferred into or out of the liquid film on the fibers.  (Refer to Col. 2, lines 1-3, 11-15 and 49-66)
Regarding claims 10, 11, 15-17, 18, 27, 47, 55, 57-58 and 59, and as noted above, PAN teaches that the process can be used in many different types of extractions such as the extraction of antibiotics and pigments.  For example, PAN teaches the extraction of penicilins from fermentation broth. (Col. 11, lines 9-20)    Thus, the extraction of pigments and pharmaceutical products would have been obvious to one of ordinary skill in the art.
Regarding claims 12, 32, 33 and 48, PAN teaches extractions that involve aqueous streams, such as fermentation broth.  (Refer to Col. 11, lines 16-18)
Claim 2-4, 8-9, 13-14, 19-26, 28-30, 34-36, 40-41, 43-45, 49-50, 52-54 and 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLONTS (US 3,758,404) in view of PAN (US 3,989,466) as applied to claims 1, 10, 12, 15-18, 27, 31-33, 46, 48 and 55-59  above, and further in view of PINTER et al. (US 2011/0112337 A1), and evidenced by LOZANO et al. (US 2011/0294172 A1).

CLONTS and PAN are relied upon as set forth above.
CLONTS and PAN fail to teach extracting an alcohol from a fermentation broth or a waste stream from a fermentation process.
ionic liquid as a solvent. (Abstract)  The reference teaches that the aqueous phase comprising the at least one alcohol, in particular the fermentation broth comprising fermentation medium and microorganisms, is brought into contact and mixed with the ionic liquid.  [0050]   The reference teaches that the alcohol is butanol.  (Refer to [0071]-[0072])  The aqueous solution comprises the alcohol in a concentration of 0.1 to 3 per cent by weight and preferably in a concentration of 0.5 to 2 per cent by weight, based on the fermentation broth. [0073]   The liquid-liquid extraction can be carried out in all extraction apparatuses and by all procedures known to the person skilled in the art. [0038] 
It would have been obvious to one of ordinary skill in the art to use the method of CLONTS in view of PAN to extract an alcohol from a fermentation broth using an ionic liquid with the motivation of overcoming the challenges of common extraction methods that are generally flammable, environmentally harmful or toxic as taught by PITNER et al. (Refer to [0011], [0013]-[0019])   Thus, claims 2-4, 8-9 and 34-36, are obvious.
Regarding claims 13-14, 19-20, 27, 49-50 and 60, it is noted that while the invention of PITNER et al. is directed to the extraction of alcohol, the benefits of using an ionic liquid for the extraction of a dye or a pharmaceutical compound, as per CLONTS in view of PAN, would have been obvious since it would provide the same benefits disclosed by PITNER et al. in the liquid-liquid extraction of an aqueous stream.
Regarding claims 21-26, 28-30, 40-41, 43-45, 50, 52-54 and 61-64, PITNER et al. teaches ionic liquids as extractants.  Ionic liquids are salts known to have a melting point below 100 degrees Celsius.  This is evidenced by LOZANO that discloses that an ionic liquid (IL) is a liquid which is a salt formed by the association of a cation ([C]+) and an anion ([A]-), being in liquid state  
Claim 5-7 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLONTS (US 3,758,404) in view of PAN (US 3,989,466) as applied to claims 1, 10-12, 15-18, 27, 31-33, 46-48 and 55-59 above, and further in view of SCHMALISCH et al. (US 2011/0183382).

CLONTS and PAN are relied upon as set forth above.
CLONTS and PAN fail to teach extracting an acid from a fermentation broth or a waste stream from a fermentation process.
SCHMALISCH et al. relates to methods for production of fermentation end-products. [0004] The reference teaches extraction of organic acids such as lactic acid, acetic acid, succinic acid and teaches that these can be extracted by different methods. (Refer to [0215]-[0216]) 
It would have been obvious to one of ordinary skill in the art to use the method of CLONTS in view of PAN to extract an acid from a fermentation broth since SCHMALISCH shows that the recovery or extraction of these acids is desirable from fermentation broths similar to those of PAN.    Further rationale would be to take advantage of the very low energy requirements in the process of CLONTS and PAN.
Claim 65-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLONTS (US 3,758,404) in view of PAN (US 3,989,466) as applied to claims 1, 10-12, 15-18, 27, 31-33, 46-48 and 55-59 above, and further in view of LOZANO et al. (US 2011/0294172 A1).

CLONTS and PAN are relied upon as set forth above.
CLONTS and PAN fail to teach the chemical extraction of a stream comprising biodiesel and one or more byproducts.
+) and an anion ([A]-), being in liquid state at temperatures generally lower than 100 ℃., and usually equal or lower than room temperature. The physical and chemical properties of ILs allow them to be used as solvents into a great variety of chemical processes, such as extraction. [0029] In the process of preparation of biodiesel, an extraction step is included in which glycerol is removed by liquid-liquid extraction with water. [0638]  
It would have been obvious to one of ordinary skill in the art to use the method of CLONTS in view of PAN to extract a byproduct such as glycerol from a stream of biodiesel using an ionic liquid with the motivation of using a clean alternative, non-pollutant and reusable solvent compared to volatile organic solvents (VOS) as taught by LOZANO et al. [0007]     Thus, claims 65-76 are obvious. 
Claims 42 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLONTS (US 3,758,404) in view of PAN (US 3,989,466) as applied to claims 1, 10-12, 15-18, 27, 31-33, 46-48 and 55-59 above, and further in view of VERACHTERT (US 4,491,565).

CLONTS in view of PAN is relied upon as set forth above.
CLONTS and PAN fail to teach that the plurality of fibers within the conduit contactor comprises crimped, spiral wound, and/or intertwined fibers. 
VERACHTERT discloses a liquid-liquid contacting apparatus that includes a mass of fibrous contacting strands suspended in a contacting zone.  (Abstract)  The contacting strands may be made from essentially any material which satisfies the several requirements including sufficient 
Thus, it would have been obvious to one of ordinary skill in the art to provide the fibers with roughened surfaces in the form of crimped, spiral wound and/or intertwined fibers with the motivation of varying their wetting characteristics as taught by VERACHTERT.  (Col. 7, lines 1-9)
Claims 77-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CLONTS ‘377 (US 3,754,377) in view of BRENNECKE et al. (US 2002/0189444 A1).

CLONTS ‘377 discloses a process for gas-liquid mass transfer that transfers a component of one of two fluids to the other through a liquid film on fiber, wherein the liquid film is dragged along the fibers by a flow of gas.    (Refer to Abstract)
 CLONTS ‘377 teaches  (a) introducing a liquid onto an upstream surface portion of a plurality of fibers extending generally along and secured in a conduit, the fibers filling the cross-sectional area of at least a portion of the length of the conduit and being wetted by the liquid, (b) flowing the gas through the conduit and past the fibers in a direction from the upstream portion of the fibers toward a downstream end of the fibers thereby dragging a film of the liquid along the fibers, the velocity of the gas being less than that which would cause visible entrainment of liquid droplets in the gas stream at the downstream end of the fibers, (c) collecting the liquid leaving the downstream end of the fibers in a gravity separator approximate the downstream end 
CLONTS ‘377 teaches all the elements of claim 77, except that it fails to teach that the second stream comprises carbon dioxide.
BRENNECKE et al. teaches a method for purifying a gas by contacting the gas with a liquid ionic compound.  Natural gas may be purified, removing water and carbon dioxide, by contacting the natural gas with a liquid ionic compound. (Abstract)  The reference teaches that a gas may be contacted with a liquid ionic compound by conventional means known by those of ordinary skill in the art.  Once the liquid ionic material contacts the gas, certain components such as carbon dioxide and water are extracted from the gas.  [0016]    
It would have been obvious to one of ordinary skill in the art to use the process and apparatus of gas-liquid mass transfer of CLONTS ‘377 to purify a gas containing carbon dioxide by contacting the gas with an ionic liquid extractant with the motivation of using a solvent that will not volatilize into the purified gas stream.  By using an ionic liquid, there is minimal loss of absorbing material during use, as taught by BRENNECKE et al. [0011]   Thus, claim 77 is obvious.
Regarding claims 78 and 79, BRENNECKE et al. teaches that the gas/liquid absorption units may be operated in a dual flow mode.  Such dual flow can be co-current or counter-current.  [0039]

Conclusion
Claims 1-115 are rejected.
9,815,001 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:
/Alan Diamond/
Patent Examination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Examination Specialist
Central Reexamination Unit 3991





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 to take up or hold, as by absorption or adsorption.